                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TENNESSEE
                                       AT CHATTANOOGA

     UNITED STATES OF AMERICA

     v.                                                          CASE NO. : 1:18-cr-11

     JERRY WAYNE WILKERSON, et al


                                   DEFENDANTS’ JOINT
              MOTION IN LIMINE REGARDING TELEMEDICINE WITH INCORPORATED
                                 MEMORANDUM OF LAW



             Defendants Jerry Wayne Wilkerson. Michael Chatfield, Kasey Nicholson, Billy

     Hindmon, and Jayson Montgomery, by and through undersigned counsel, hereby file this

     Motion in Limine for an Order of the Court limiting any testimony or information from

     being admitted into evidence and being presented to the jury regarding the use of

     telemedicine for the prescribing of the compounded medications, pursuant to Rules 401,

     402, 403 and 702, Fed. R. Evid., and as grounds therefore, states the following:

                                         I. INTRODUCTION

          1. The Government filed a Superseding Indictment against the Defendants on or

             about September 25, 2018, filed a Second Superseding Indictment (the

             “Indictment”) on March 26, 2019, and a Third Superseding Indictment on May 29,

             2019.

          2. The Indictment alleges violations of 42 USC § 1320a-7b(b)(1) and (2) (Receipt and

             Payment of Illegal Remuneration);18 USC § 1347 (Health Care Fraud);18 USC §



                                 Page 1 of 9
Case 1:18-cr-00011-HSM-CHS Document 161 Filed 06/18/19 Page 1 of 9 PageID #: 767
           1349 (Conspiracy to Commit Health Care Fraud); 18 USC § 1341 (Mail Fraud); 18

           USC § 1343 (Wire Fraud); and, 18 USC § 1957 (Money Laundering).

        3. The Indictment alleges that the Defendants, by and through companies

           referenced in the indictment, engaged in a scheme to defraud commercial and

           government health insurance plans by marketing compounded pharmaceuticals

           in violation of applicable laws.

        4. The Defendants have filed a Motion to Dismiss and the Defendants anticipate that

           all or a portion of the Indictment will be dismissed pursuant to that Motion.

        5. However, given the agreed upon schedule for filling motions, the Defendants

           must necessarily file this Joint Motion in Limine on the current Indictment without

           the benefit of the Court’s adjudication of the currently pending Motion to Dismiss.

        6. To the extent the currently pending motions overlap or conflict, the Defendants

           respectfully request that the Motion to Dismiss be adjudicated first, and any

           conflicting arguments herein be ignored.

                                      II. LEGAL ARGUMENT

        7. Evidence which is irrelevant is inadmissible. R. 401 and 402, Fed. R. Evid.

        8. Relevant evidence is still inadmissible “if its probative value is substantially

           outweighed by a danger of . . . unfair prejudice, confusing the issues, misleading

           the jury, undue delay, wasting time, or needlessly presenting cumulative

           evidence.” R. 403, Fed. R. Evid.




                                 Page 2 of 9
Case 1:18-cr-00011-HSM-CHS Document 161 Filed 06/18/19 Page 2 of 9 PageID #: 768
        9. Opinion evidence that is scientific or technical in nature should be proffered only

           by an expert witness pursuant to R. 702, Fed. R. Evid.

        10. The primary criterion regarding the admissibility of evidence is relevancy to the

           matters to be adjudicated. Koloda v. General Motors Parts Div., General Motors

           Corp., 716 F.2d 373, 375 (6th Cir. 1983).

        11. Only evidence that tends to make a fact of consequence more or less probable is

           relevant, and only relevant evidence is admissible. Id.; R. 401 and 410, Fed. R.

           Evid.; See also United States v. Schrock, 855 F.2d 327 (6th Cir. 1988).

        12. Telemedicine, which is a physician-patient encounter accomplished by remote

           electronic communication, is expressly authorized by the relevant states’

           professional licensure laws. See e.g., Tenn. Comp. R. & Regs. 0880-02-.16.; T.C.A.

           56-7-1002.

        13. Any assertion by the Government in this case that any prescriptions written by

           physicians or nurse practitioners for the compounded medications pursuant to

           non-compliant telemedicine encounters in no manner proves or disproves any

           element of any of the numerous charged crimes in the Indictment.

        14. Whether the prescribers’ practice of telemedicine was compliant with physician

           licensure guidelines or not does not affect the determination whether the alleged

           actions of Wilkerson constitute the crimes of wire fraud, mail fraud, health care

           fraud, illegal remuneration, or money laundering conspiracy.




                                 Page 3 of 9
Case 1:18-cr-00011-HSM-CHS Document 161 Filed 06/18/19 Page 3 of 9 PageID #: 769
        15. Even if the telemedicine at issue was indeed non-compliant (a matter not

           conceded here), because such telemedicine is unrelated to any element of any

           crime alleged in the Indictment, it is irrelevant.

        16. As well, even the Government would likely concede that proof at trial of compliant

           telemedicine is not a relevant defense to wire fraud, mail fraud, health care fraud,

           illegal remuneration, or money laundering conspiracy.

        17. Furthermore, to the extent that non-compliant telemedicine is probative, it is

           inadmissible under R. 403, Fed. R. Evid. which excludes relevant evidence “if its

           probative value is substantially outweighed by a danger of . . . unfair prejudice,

           confusing the issues, misleading the jury, undue delay, wasting time, or needlessly

           presenting cumulative evidence.” R. 403, Fed. R. Evid.; United States v. Schrock,

           855 F.2d at 333.

        18. The probative value of the alleged insufficiency of the physicians’ and nurse

           practitioners’ prescribing is first, anecdotal; second, irrelevant; and third, overly

           prejudicial.

        19. The Government has also not provided any notice of expert testimony in this case.

        20. The Government is unable to prove that any prescribers practiced medicine

           beneath the required standard of care for professional licensure beyond

           anecdotal evidence of lay witnesses, which is inadmissible under R. 701(c), Fed. R.

           Evid. (prohibiting opinion testimony by a lay witness based on scientific, technical,

           or other specialized knowledge).




                                 Page 4 of 9
Case 1:18-cr-00011-HSM-CHS Document 161 Filed 06/18/19 Page 4 of 9 PageID #: 770
        21. The prejudicial impact of such information would substantially outweigh any

           probative value.

        22. Allegations regarding malfeasance of non-defendant physicians and nurse

           practitioners would likely confuse the jury.

        23. Further, given that this trial is anticipated to last three to four weeks, the

           Government should not be permitted to needlessly waste time on irrelevant and

           inadmissible material relating to the acts or failures to act of the non-defendant

           physicians and nurse practitioners.

        24. To suggest that the Defendants had ultimate control over medical professionals’

           practice of medicine would not only be inaccurate, it would be unfairly prejudicial

           towards the Defendants, and would confuse the jury as to what conduct is fraud—

           the fraud alleged in the Indictment or the fraud alleged in the non-defendants’

           practice of medicine.

        25. Furthermore, the Government has provided no notice of an expert witness and

           would need such a witness in order for the jury to make a factual determination

           on whether or not the practice of medicine that led to the prescriptions at issue

           was valid.

        26. As an example, the indictment states, “When a health care professional obtained

           information from the customer, that information was generally taken over the

           telephone; seldom did a customer/patient appear in person before a health care

           professional.” [Doc. 131, Third Superseding Indictment, ¶3]. By implication, this




                                 Page 5 of 9
Case 1:18-cr-00011-HSM-CHS Document 161 Filed 06/18/19 Page 5 of 9 PageID #: 771
           alleges that the prescriptions were void ab initio, and any medications

           compounded and dispensed from such non-conforming prescriber-patient

           encounters were illegal regardless of any of the Defendants’ acts or failures to act.

        27. The Indictment further alleges “JERRY WAYNE WILKERSON, employed health care

           professionals to approve the creams and medications thereby avoiding any

           independent determination by a health care professional in order to assess the

           medical necessity for the medications.” Id. ¶15.

        28. The Government’s allegation that the employment of physicians and nurse

           practitioners per se eliminates their professional ability to properly diagnose and

           treat patients, or prescribe appropriate medications, is without factual basis;

           overly prejudicial; irrelevant as to whether Wilkerson or other defendants who did

           not employ any physicians or nurse practitioners committed any crimes; and, is

           likely to confuse the jury into believing that non-defendants’ non-compliant

           telemedicine constitutes grounds to convict any of the Defendants of the

           unrelated charges in the Indictment.

        29. The Indictment also alleges “the defendants did not reveal to the private health

           insurance providers or TRICARE that payments were being made to doctors,

           marketers, customers and other individuals involved in the submission of claims

           for reimbursement for compounded drugs as set forth above, or that the health

           care professionals employed by defendant JERRY WAYNE WILKERSON had not




                                 Page 6 of 9
Case 1:18-cr-00011-HSM-CHS Document 161 Filed 06/18/19 Page 6 of 9 PageID #: 772
            fully examined and treated the customers prior to prescribing the compounded

            drugs. Id. ¶16.

        30. The Government’s allegation that the Defendants committed crimes by not

            informing any health plans that some of the patients had been treated by

            telemedicine is erroneous; overly prejudicial; and irrelevant as to whether the

            Defendants committed mail fraud, wire fraud, health care fraud, received or paid

            illegal remuneration, or laundered money.

        31. Whether the prescribers utilized telemedicine or not does not impact any element

            of any of the crimes in the 178 counts that are charged in the Indictment.

                                               III. SUMMARY

        32. The allegations of non-complaint telemedicine by some of the prescribers is not

            probative as to the allegations in the Indictment and will serve only to confuse the

            jury and unduly prejudice the Defendants.

            WHEREFORE, the Defendants move this Court for an Order prohibiting any

     testimony or information that the utilization of non-compliant telemedicine is an element

     of any crime alleged in this case, pursuant to R. 401, 402, 403, and 702, Fed. R. Evid.




                                 Page 7 of 9
Case 1:18-cr-00011-HSM-CHS Document 161 Filed 06/18/19 Page 7 of 9 PageID #: 773
           RESPECTFULLY SUBMITTED this 18th day of June, 2019.




                                                    s/ Mark S. Thomas_____
                                                    Mark S. Thomas
                                                    Florida Bar No. 0001716
                                                    THOMAS HEALTH LAW GROUP, P.A.
                                                    5200 SW 91st Terrace, Suite 101-B
                                                    Gainesville, FL 32608
                                                    (352) 372-9990 (office)
                                                    (855) 629-7101 (fax)
                                                    mark@thomashlg.com
                                                    Counsel for Defendant Jerry Wayne
                                                    Wilkerson


                                                    s/ David M. Eldridge
                                                    DAVID M. ELDRIDGE (BPR # 012408)
                                                    ZACHARY R. WALDEN (BPR #035376)
                                                    ELDRIDGE & BLAKNEY, P.C.
                                                    The Cherokee Building
                                                    400 West Church Avenue, Suite 101
                                                    Knoxville, Tennessee 37902
                                                    (865) 544-2010
                                                    Attorneys for Michael Chatfield


                                                    s/ Brian L. O’Shaughnessy
                                                    BRIAN L. O’SHAUGHNESSY (BPR
                                                    #025991)
                                                    O’SHAUGHNESSY & CARTER, PLLC
                                                    735 Broad Street, Suite 1000
                                                    Chattanooga, Tennessee 37402
                                                    (423) 267-3807
                                                    Attorney for Kasey Nicholson




                                 Page 8 of 9
Case 1:18-cr-00011-HSM-CHS Document 161 Filed 06/18/19 Page 8 of 9 PageID #: 774
                                                           s/ Gianno Maio
                                                           GIANNA MAIO, (BPR #024579)
                                                           FEDERAL DEFENDER SERVICES OF
                                                           EASTERN TENNESSEE
                                                           835 Georgia Avenue, Suite 600
                                                           Chattanooga, Tennessee 37402
                                                           (423) 756-4349
                                                           Attorney for Billy Hindmon


                                                           s/ R. Dee Hobbs
                                                           R. DEE HOBBS, (BPR #10482)
                                                           P.O. Box 11308
                                                           Chattanooga, Tennessee 37401
                                                           (423) 266-6461 (Phone)
                                                           (423) 756-8521 (Fax)
                                                           Attorney for Jayson Montgomery




                                      CERTIFICATE OF SERVICE

             I hereby certify that a copy of the foregoing pleading was filed electronically.
     Notice of this filing will be sent by operation of the Court’s electronic filing system to all
     parties indicated on the electronic filing receipt. Parties may access this filing through the
     Court’s electronic filing system.

            This 18th day of June, 2019.




                                                           s/ David M. Eldridge
                                                           DAVID M. ELDRIDGE




                                 Page 9 of 9
Case 1:18-cr-00011-HSM-CHS Document 161 Filed 06/18/19 Page 9 of 9 PageID #: 775
